Exhibit 10.1

Actua Corporation

2017 Performance Plan

The Board of Directors of Actua Corporation (together with its wholly-owned
subsidiaries, “Actua”) hereby establishes this 2017 Performance Plan (this
“Plan”). The principal purposes of this Plan are to:

 

  (1) advance the interests of Actua’s stockholders by providing certain
officers and other employees with bonus payments and/or vesting of performance
shares upon the achievement of specified corporate and individual goals; and

 

  (2) help Actua attract and retain key employees.

The Compensation Committee of Actua’s Board of Directors (the “Committee”) will
administer and interpret this Plan. All decisions and determinations of the
Committee with respect to this Plan will be final and binding on all parties.

Actua’s 2017 goals include quantitative and qualitative goals. The relative
weighting of each element of the Actua-specific goals is described below.

Seventy percent (70%) of the target Achievement Percentage (as defined below)
(the “Target Achievement Percentage”) is tied to the accomplishment of
quantitative goals, with:

 

  (1) twenty percent (20%) of the Target Achievement Percentage based on the
achievement of a specified consolidated GAAP revenue goal;

 

  (2) twenty-five percent (25%) of the Target Achievement Percentage based on
the achievement of a specified bookings goal; and

 

  (3) twenty-five percent (25%) of the Target Achievement Percentage based on
the achievement of a specified consolidated, adjusted non-GAAP earnings before
interest, taxes, depreciation and amortization (EBITDA) goal.

Thirty percent (30%) of the Target Achievement Percentage is tied to execution
against the following qualitative goals:

 

  (1) execution of Board-approved strategic initiatives;

 

  (2) capital management; and

 

  (3) reaction to unforeseen market/business conditions.

Following the end of the 2017 year, the Committee will evaluate Actua’s 2017
performance and determine the extent (expressed as a percentage) to which the
corporate and individual goals, as applicable, were achieved (such percentage,
the “Achievement Percentage”). The Committee will then award bonuses and/or
provide for the vesting of performance shares in accordance with each
individual’s Achievement Percentage under the terms of this Plan.